
	
		II
		Calendar No. 639
		111th CONGRESS
		2d Session
		H. R. 4168
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read the first time
		
		
			November 15, 2010
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to expand the definition of cellulosic biofuel to include algae-based biofuel
		  for purposes of the cellulosic biofuel producer credit and the special
		  allowance for cellulosic biofuel plant property.
	
	
		1.Short titleThis Act may be cited as the
			 Algae-based Renewable Fuel Promotion
			 Act of 2010.
		2.Algae treated as a
			 qualified feedstock for purposes of the cellulosic biofuel producer credit,
			 etc
			(a)In
			 generalSubclause (I) of section 40(b)(6)(E)(i) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(I)is derived solely from qualified
				feedstocks,
				and
					.
			(b)Qualified
			 feedstock; special rules for algaeParagraph (6) of section 40(b)
			 of such Code is amended by redesignating subparagraphs (F), (G), and (H) as
			 subparagraphs (H), (I), and (J), respectively, and by inserting after
			 subparagraph (E) the following new subparagraphs:
				
					(F)Qualified
				feedstockFor purposes of
				this paragraph, the term qualified feedstock means—
						(i)any
				lignocellulosic or hemicellulosic matter that is available on a renewable or
				recurring basis, and
						(ii)any cultivated
				algae, cyanobacteria, or lemna.
						(G)Special rules
				for algaeIn the case of fuel which is derived from feedstock
				described in subparagraph (F)(ii) and which is sold by the taxpayer to another
				person for refining by such other person into a fuel which meets the
				requirements of subparagraph (E)(i)(II)—
						(i)such sale shall be
				treated as described in subparagraph (C)(i),
						(ii)such fuel shall
				be treated as meeting the requirements of subparagraph (E)(i)(II) in the hands
				of such taxpayer, and
						(iii)except as
				provided in this subparagraph, such fuel (and any fuel derived from such fuel)
				shall not be taken into account under subparagraph (C) with respect to the
				taxpayer or any other
				person.
						.
			(c)Algae treated as
			 a qualified feedstock for purposes of bonus depreciation for biofuel plant
			 property
				(1)In
			 generalSubparagraph (A) of section 168(l)(2) of such Code is
			 amended by striking solely to produce cellulosic biofuel and
			 inserting solely to produce second generation biofuel (as defined in
			 section 40(b)(6)(E).
				(2)Conforming
			 amendmentsSubsection (l) of section 168 of such Code is
			 amended—
					(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
					(B)by striking
			 paragraph (3) and redesignating paragraphs (4) through (8) as paragraphs (3)
			 through (7), respectively,
					(C)by striking Cellulosic in the
			 heading of such subsection and inserting Second Generation,
			 and
					(D)by striking cellulosic in the
			 heading of paragraph (2) and inserting second generation.
					(d)Conforming
			 amendments
				(1)Section 40 of such
			 Code, as amended by subsection (b), is amended—
					(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
					(B)by striking
			 Cellulosic in the headings of subsections
			 (b)(6), (b)(6)(E), and (d)(3)(D) and inserting Second generation,
			 and
					(C)by striking cellulosic in the
			 headings of subsections (b)(6)(C), (b)(6)(D), (b)(6)(H), (d)(6), and (e)(3) and
			 inserting second
			 generation.
					(2)Clause (ii) of
			 section 40(b)(6)(E) of such Code is amended by striking Such term shall
			 not and inserting The term second generation
			 biofuel shall not.
				(3)Paragraph (1) of
			 section 4101(a) of such Code is amended by striking cellulosic
			 biofuel and inserting second generation biofuel.
				(e)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuels sold or used after the date of the
			 enactment of this Act.
				(2)Application to
			 bonus depreciationThe amendments made by subsection (c) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
				3.Paygo
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
		November 15, 2010
		Read the second time and placed on the
		  calendar
	
